Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-4, 6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinoshita et al  (JP 2006243438 A).
Kinoshita et al  discloses a light source module (see Fig. 1) in which an optical element (7, 29) is accommodated in a housing (6, 44), wherein three projection portions [(9, 10A,10B), (43)] are provided in the housing (see figures 2, 6 and 9), and the light source module has a structure where the optical element is pressed to be brought into contact with the three projection portions by a pressing member [(8),(40)], so that the optical element is fixed in the housing (see figures 1, 2, 6 and 9), wherein the housing (6) includes a holding portion (the shelf/holding portion adjacent element (9) which holds the bottom surface of element (7)) and a retaining protrusion portion (the protrusion portions adjacent the side of housing (6) which retains the side of element (7) within the housing (6)), the optical element (7) is inserted between the holding portion and the retaining protrusion portion (see Fig. 9), and the pressing member (8) includes a first pressing portion (one of the hook-like projections which extend from element (8) and engage element (6)), and the first pressing portion presses a first surface of the optical element (7) to cause a surface opposite the first surface to be brought into contact with and pressed against the three projection portions (9, 10A, 10B) disposed in the housing, so that the optical element is fixed (see Fig. 9), wherein the pressing member includes a first fitting portion and a second fitting portion (the other of the hook-likes projections which extend from element (8) and similarly engage element (6)), and the pressing member (8) is fixed to the housing by the first fitting portion and the second fitting portion (see Fig. 9), wherein the pressing member (40) is a leaf spring (41), see Fig. 4, wherein the pressing member (8) includes a first pressing portion (one of the hook-like projections which extend from element (8) and engage element (6)), and the first pressing portion presses a first surface of the optical element (7) to cause a surface opposite the first surface to be brought into contact with and pressed against the three projection portions (9, 10A, 10B) disposed in the housing (6), so that the optical element (7) is fixed (see Fig. 9), and a pressing position where the first surface of the optical element (7) is pressed by the first pressing portion is disposed within a range that is defined when a triangular range formed by the three projection portions (9, 10A, 10B) on the surface opposite is projected onto the first surface (see Fig. 9), wherein the housing (6) includes a holding portion (the shelf/holding portion adjacent element (9) which holds the bottom surface of element (7)), the pressing member (8) includes a first pressing portion and a second pressing portion (at least two of the hook-likes projections which extend from element (8) and similarly engage element (6)), the optical element (7) is inserted between the holding portion and the second pressing portion, and the first pressing portion of the pressing member presses a first surface of the optical element (7) to cause a surface opposite the first surface to be brought into contact with and pressed against the three projection portions (9, 10A, 10B) disposed in the housing (6), so that the optical element is fixed (see Fig. 9), and wherein the pressing member (8) includes a first fitting portion and a second fitting portion (the other of the hook-likes projections which extend from element (8) and similarly engage element (6)), and the pressing member (8) is fixed to the housing (6) by the first fitting portion and the second fitting portion. Note Fig. 9 along with the associated description thereof
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al  (JP 2006243438 A).
Kinoshita et al discloses all of the subject matter claimed, note the above explanation, except for explicitly stating that the position of the tips of the three projection portions of the housing imparts an isosceles triangle.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the triangular position of the tips of the three projection portions (9, 10A, 10A) of Kinoshita et al  to impart an isosceles triangle in order to equally distribute/balance the load/forces on the structure.
As to the limitations of claim 7, Kinoshita et al discloses all of the subject matter claimed, note the above explanation, except for explicitly stating that the triangle formed by the three projection portions is an isosceles triangle having a bottom side formed by two projection portions disposed on a straight line in a height direction.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the modify the triangular position of the tips of the three projection portions (9, 10A, 10A) of Kinoshita et al  to impart an isosceles triangle having a bottom side formed by two projection portions disposed on a straight line in a height direction in order to compensate for any unbalance load/forces in the height direction during use of the structure, since it has been held that rearranging parts of an invention involves only routine shill in the art. Note In Re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RDS
June 18, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872